


110 HR 2919 IH: To authorize the Secretary of the Interior to conduct a

U.S. House of Representatives
2007-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2919
		IN THE HOUSE OF REPRESENTATIVES
		
			June 28, 2007
			Mrs. Christensen
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To authorize the Secretary of the Interior to conduct a
		  study to determine the suitability and feasibility of designating the Virgin
		  Islands Military and Veterans Memorial, to be located in Fredericksted, St.
		  Croix, U.S. Virgin Islands, as a unit of the National Park
		  System.
	
	
		1.National park service study
			 regarding the U.S. Virgin Islands Military and Veterans Memorial
			 Museum
			(a)FindingsThe
			 Congress finds as follows:
				(1)The U.S. Virgin
			 Islands Military and Veterans Memorial will be a tribute to the over 3000 war
			 veterans of Virgin Island descent who reside in St. Croix, Virgin
			 Islands.
				(2)The Memorial will
			 include exhibits, artifacts, and memorabilia of conflicts that involved
			 veterans of Virgin Island descent, including members of the 332nd Fighter
			 Group, more commonly known as the Tuskegee Airmen.
				(3)The Memorial will
			 feature a Wall of Remembrance listing and identifying every Virgin Island
			 veteran by war or conflict to provide a lasting homage to their courage and
			 resolve.
				(4)The plan for the
			 Memorial includes establishment of a veterans medical clinic on the Memorial
			 site, to extend and enhance medical services for veterans on the Island of St.
			 Croix.
				(5)In 2001, the 24th
			 Legislature of the Virgin Islands enacted legislation, known as the Virgin
			 Islands Military Museum and Veterans Memorial Act, authorizing the
			 establishment of a memorial in the Virgin Islands to the over 3000 registered
			 Virgin Island War Veterans who reside in the Virgin Islands.
				(6)It is anticipated
			 that funding to construct the Memorial will come from a combination of Federal,
			 local, and private funding sources.
				(b)StudyThe
			 Secretary of the Interior shall carry out a study to determine the suitability
			 and feasibility of designating the U.S. Virgin Islands Military and Veterans
			 Memorial, to be located on ten acres in Fredericksted, St. Croix, U.S. Virgin
			 Islands, as a unit of the National Park System.
			(c)Study process
			 and completionSection 8(c) of Public Law 91–383 (16 U.S.C.
			 1a–5(c)) shall apply to the conduct and completion of the study required by
			 this section.
			(d)ReportThe
			 Secretary shall submit a report describing the results the study required by
			 this section to the Committee on Resources of the House of Representatives and
			 the Committee on Energy and Natural Resources of the Senate.
			
